Citation Nr: 0813183	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran originally filed his claim 
of entitlement to service connection for PTSD in May 1999.  A 
rating decision dated in June 1999 granted service connection 
and assigned the current 50 percent disability rating.  In 
May 2000, the veteran filed a claim for an increased rating 
for his PTSD.  The 50 percent disability rating was continued 
in an April 2001 rating decision.  The veteran timely 
submitted a notice of disagreement in March 2002.  The RO 
issued a statement of the case in January 2003, but the 
veteran did not perfect his appeal.  In September 2003, the 
veteran filed his claim of entitlement to TDIU.  As the RO 
considered the veteran's PTSD his most disabling condition 
and the veteran claimed an inability to work due to PTSD, the 
evaluation of this condition was put at issue as an integral 
part of the TDIU claim.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is manifested by symptoms of memory impairment, sleep 
impairment, some panic attacks, nightmares, disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical speech, near continuous panic or spatial 
disorientation.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of the currently 
assigned 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 ((West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim decided herein.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
addressed the statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board notes that when the veteran filed his original 
claim for entitlement to TDIU, he cited his primary service-
connected disability contributing to his inability to work, 
as PTSD.  The veteran did not specifically file a claim for 
an increased disability rating for PTSD.  Though the June 
2004 letter did not specifically discuss what was necessary 
to substantiate a claim for an increased disability rating, 
it is clear from the evidence submitted by the veteran in the 
development of his claims that he understood that his current 
level of severity was in question.  He has also had a 
meaningful opportunity to participate in his increased rating 
claim.

A letter dated in June 2004 addressed the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The June 2004 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 17.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id., at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The June 2004 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-21.  Accordingly, the Board concludes that the failure to 
provide VCAA compliant notice was harmless error.  The Board 
may proceed with consideration of the claim on the merits.  
See Sanders, supra; see also Simmons v. Nicholson, 487 F. 3d 
892 (Fed. Cir. 2007).

As the Board concludes herein that the preponderance of the 
evidence is against assigning a higher rating for PTSD, there 
is no question as to an effective date to be assigned for the 
PTSD claim.  No further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA PTSD 
examination in 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings and VA treatment records.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-
95.  The 2005 VA examination report is thorough and supported 
by VA outpatient treatment records.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is generally the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes however, if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 
21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, __ 
Vet. App. __ (2007), the Court found no basis for drawing a 
distinction between initial ratings and increased rating 
claims for applying staged ratings.  Accordingly, it was held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code (DC) 9411.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2006).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.  
See 38 C.F.R. § 4.7 (2007).

A GAF score of 31 to 40 indicates "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A GAF score of 41 to 50 shows 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

In reviewing the entire body of evidence, the Board notes 
that the veteran had consistently been assigned GAF scores 
between 40 and 60 from June 1999 through May 2003.  See VA 
examination reports, June 1999, March 2001 and November 2002; 
see also VA outpatient treatment records, March 1999, October 
2001 and June 2002.  However, the Board notes that there is a 
substantial inconsistency in the veteran's reported GAF 
scores.  Until May 2003, the veteran's GAF scores were fairly 
consistent, demonstrative of more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social and occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Beginning in December 2003, the veteran experienced 
significant improvement in his symptomatology.  In September 
2003, the veteran's medication was changed from citalopram to 
Zoloft.  In December 2003, the veteran reported dramatic 
improvement in mood.  He stated that he was much happier and 
felt much less stressed.  It was also noted that the veteran 
had obtained a part-time job.  He felt good about himself and 
no suicidal or homicidal ideation was noted.  His GAF score 
was reported as 75.  See VA treatment record, December 11, 
2003.  In April 2004, a VA telephone note indicated the 
veteran had continued benefit on sertraline with no suicidal 
or homicidal ideation.  His GAF score was reported as 70.  
See VA telephone note, April 14, 2004.  In July 2004, the 
veteran was noted to have fairly severe depression; several 
dissociative episodes resulting from anxiety; and marked 
memory impairment.  There was no suicidal or homicidal 
ideation and his GAF score was reported as 70.  See VA 
treatment record, July 15, 2004.  

In January 2005, it was noted the veteran was currently 
taking sertraline, olanzapine and clonazapam, which were 
working exceptionally well for the veteran's symptoms.  He 
was functioning well, was keeping active with his 11 year old 
son and had a stable marriage.  His GAF score was reported as 
85.  See VA treatment record, January 27, 2005.  In July 
2005, the veteran reported that when on his medication, he 
felt good and slept well.  He had no suicidal ideation, 
delusions or hallucinations and his memory was noted to be 
good.  He was assigned a GAF score of 60.  See VA treatment 
record, July 27, 2005.  Overall, beginning in December 2003, 
the veteran's symptoms were mild (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning fairly well, and had 
some meaningful interpersonal relationships.  

Interestingly, during the August 2005 VA examination, it was 
noted that the veteran had a blunted affect, suffered from 
auditory hallucinations, had fleeting suicidal ideation, had 
poor personal hygiene, memory loss, intrusive thoughts and 
was assigned a GAF score of 55.  See VA examination report, 
August 5, 2005.  Regardless of the veteran's improvements 
between December 2003 and July 2005, none of the evidence of 
record supports the contention that the veteran's symptoms 
more nearly approximate the 70 percent disability rating.  

The veteran has consistently reported that he suffered from 
some anxiety of varying levels, but never did this rise to 
the level of near-continuous panic.  See VA examination 
reports, 1999, 2001, 2002 and 2005.  The veteran had 
consistently presented with good personal hygiene, until his 
August 2005 VA examination.  Again, the Board finds this 
questionable considering how well he was doing only one month 
prior.  There was no evidence that the veteran performed 
obsessional rituals that interfered with routine activities.  
The veteran himself reported that he liked to watch 
television most of the day.  There was also no evidence of 
spatial disorientation.  In all the evidence of record, the 
veteran was noted to be oriented times three with normal 
speech.  There was no evidence of impaired impulse control, 
though the veteran reported that he did suffer from bouts of 
anger and irritability.  See VA examination reports, 1999 and 
2002; VA treatment records, October 2001 and May 2003.

The Board also notes that though the veteran has asserted 
that he is unable to maintain employment due to his PTSD 
symptoms, a VA treatment note in November 2002 stated that 
the veteran attributed his inability to work to a non 
service-connected back injury.  See VA treatment record, 
November 6, 2002.
While the Board notes that the veteran is in receipt of 
Social Security Administration benefits, he clearly does not 
meet the next higher criteria for a 70 percent disability 
evaluation for PTSD.  Certainly, the Board does not mean to 
minimize the effect of the veteran's service experiences on 
his mental state, nor does the Board doubt that the veteran 
has faced many hardships since service.  It is admirable, 
however, that at this point in his life, he is able to 
function very well despite his psychiatric symptoms.  Since 
it is the current severity of the condition that is of utmost 
importance in assigning a disability rating, the Board finds 
that the veteran's PTSD symptoms more nearly approximate a 50 
percent disability rating.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD during any portion of 
the appeal period.  See Gilbert, 1 Vet. App. at 53. 


ORDER


Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling, is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's claim 
of entitlement to TDIU.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

In the instant case, the veteran does meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran has been granted service 
connection for: PTSD, rated 50 percent disabling; a scar of 
the left thigh, rated as 10 percent disabling; residuals of a 
shrapnel wound to the left posterior chest, rated as 10 
percent disabling; bilateral hearing loss,  rated as 10 
percent disabling; bilateral tinnitus, rated as 10 percent 
disabling; and diabetes mellitus, Type II, rated as 10 
percent disabling.  The combined evaluation is 70 percent.  
Thus, the veteran does satisfy the criterion of one service-
connected disability ratable at 40 percent or more with a 
combined rating of 70 percent or more, so as to meet the 
threshold requirement for the requested benefit.

Unfortunately, the veteran has not been provided with an 
appropriate VA opinion to determine the effect of his 
service-connected disabilities on employability.  Indeed, the 
Board notes that no VA examination on file contains a 
discussion or medical opinion as to the likelihood that the 
veteran's service-connected disabilities render him 
unemployable.  A VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records from 
August 2005 to the present.

2.  After the above records are 
obtained, to the extent available, the 
veteran should be provided a VA 
examination of his service-connected 
disabilities in order to determine his 
ability to obtain and retain 
substantially gainful employment, 
considering only impairment due to 
service-connected disabilities.  The 
claims file and treatment records must 
be made available and pertinent 
documents therein reviewed by the 
examiner in connection with the opinion, 
and it should be so indicated in the 
report.  

The examiner should render an opinion 
as to the overall effect of the 
service-connected disabilities on the 
veteran's ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  Consideration may 
be given to the veteran's level of 
education, special training, and 
previous work experience in arriving at 
a conclusion, but not to his age or to 
the impairment caused by nonservice-
connected disabilities.  The examiner 
should clearly outline the rationale 
for any opinion expressed.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for TDIU should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


